Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are presented for examination.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-14 of U.S. Patent No.8,799,650. Claims 1-14 of US Patent No. 8,799,650 contains every element of claim 1-20 of the instant application and as such anticipate claims 1-20 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other, as shown below (for example, in mapping of claim 1). 

Instant Application
US Patent No. 8,799,650 B2
1. A computer-implemented method for managing access to an individual's medical data using one or more computer processors configured to execute the steps comprising: 
generating a first personal identification number for a secure portable reference; 

using the first personal identification number to encrypt secure information used to access an individual's medical data stored on one or more databases; storing the secure information on the secure portable reference; 






storing, in the secure portable reference, a security module configured to decrypt at least a portion of the secure portable reference;

storing, in the secure portable reference, computer-executable instructions configured to: 

receive a second personal identification number from a user through a client device connected to the secure portable reference; 
use the second personal identification number and the security module to decrypt the secure information stored on the secure portable reference; 


request the individual's medical data from the one or more databases associated with the secure information stored on the secure portable reference; 

receive the individual's medical data from the one or more databases associated with the secure information stored on the secure portable reference; and 

provide a user interface for the client device, configured to

process and display the individual's medical data from the one or more databases associated with the secure information stored on the secure portable reference.
1. A computer-implemented method for managing access to an individual's medical images using one or more computer processors configured to execute the steps comprising: 
generating a first personal identification number for a secure portable reference, the secure portable reference stored within a USB thumb drive;
 using the first personal identification number to encrypt secure information used to access an individual's medical digital imaging and communications in medicine (DICOM) images stored on two or more databases; 



storing the secure information on the secure portable reference within the USB thumb drive; storing, in the secure portable reference within the USB thumb drive, a security module configured to decrypt at least a portion of the secure portable reference including the security information; storing, in the secure portable reference within the USB thumb drive, computer-executable instructions configured to:
 receive a second personal identification number from a user through a client computer connected to the USB thumb drive; 
use the second personal identification number and the security module to decrypt the secure information stored on the secure portable reference, the secure information being necessary to access the medical images stored on the two or more databases;
 request the individual's medical DICOM images from the two or more databases using the secure information stored on the secure portable reference within the USB thumb drive; 

receive the individual's medical DICOM images from the two or more databases associated with the secure information stored on the secure portable reference within the USB thumb drive; and 
provide a user interface for the client device, configured to in response to receiving the individual's medical DICOM images, 
process and display the individual's medical DICOM images from the two or more databases associated with the secure information stored on the secure portable reference; and 
expiring and rendering unusable the secure portable reference after a configurable number of uses of the secure portable reference to retrieve the individual's medical DICOM images from the two or more databases.



"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



CLAIM INTERPRETATION
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “linking module” and “security module” recited in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs 44, 45, 62 and 64 of the specification has been considered to include the corresponding structure of the limitations. 
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Examiner Note: interpretation of the claim under 35 U.S.C. 112(f) is based on the following Examiner’s claim understanding and interpretation:
	Claim 9 is directed to a “computer-implemented system…comprising:
	 a computer-readable storage media having stored thereon one or more executable software module; 
	a secure portable reference…configured to run computer- executable software on one or more computer processors, comprising: 
		one or more sets of link data…; 	a linking module configured to enable access to the 	individual's medical data…; and a security module configured to encrypt and decrypt….”.
	In the system claim 9 , the limitation of “a secure portable reference” ( not “computer executable software”) has been interpreted to include “a linking module” and “a security module”.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) patent may not be obtained though the invention is not identically disclose or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 2, 4, 5, 7, 15-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohiyama et al.  (US Publication No. 2004/0187012) in view of Yiachos (US Patent No. 7,865,735).
As per claim 1, Kohiyama teaches a computer-implemented method for managing access to an individual’s medical data (paragraph [0049], the present invention is useful in a world wide medical records system) using one or more computer processors configured to execute the steps comprising: generating a first personal identification number for a secure portable reference (paragraph [0074], “a user name and a user password (PIN)”); using the first personal identification number to encrypt secure information used to access an individual’s medical data stored on one or more databases; storing the secure information on the secure portable reference (paragraph [0079] and figure 2, Pin 15 is used to encode and store the personal information into coded information 14 in the secure device 10, paragraph [0049], the encrypted PIN sent to world wide central location, which  provides medical records); storing, a security module configured to decrypt at least a portion of the secure portable reference (paragraph [0079], “information cipher processor 13 also decodes (decrypts] the codded information”); storing, in the secure portable reference, computer-executable instructions configured to: receive a second personal identification number from a user through a client device connected to the secure portable reference; use the second personal identification number and the security module to decrypt the secure information (paragraph [0042], the coded information is accessed by combination of the unique user identifier and the device ID); request the individual’s medical data from the one or more databases associated with the secure information stored on the secure portable reference; receive the individual’s medical data from the one or more databases associated with the secure information stored on the secure portable reference (paragraph [0049], requesting medical record by sending the encrypted user ID and the device ID to a world wide central location , for example over the internet, to provide valuable medical records); and provide a user interface for the client device, configured to process and display the individual’s medical data from the one or more databases associated with the secure information stored on the secure portable reference (paragraph [0071], the secure device is coupled or docked with the information processing terminal, such as PC or PDA).
While Kohiyama teaches decrypt the secured information, Kohiyama does not explicitly teach decrypt the secure information stored on the secure portable reference. However, decrypting secure information stored on the portable reference is old and well known in the art as illustrated by Yiachos (column 7, lines 16-21, “[t]he decryption key is used to decrypt the encrypted medical data stored in the portable secure medium”). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include decrypting secure information stored on the secure portable reference, in order to achieve the predictable result of providing access to the information stored in the portable device.
As per claim 15, Kohiyama teaches a non-transient computer-readable medium comprising computer-executable instructions for accessing an individual’s medical data, said computer-executable instructions, when running on one or more computers, perform a method comprising: interfacing a secure portable reference associated with an individual to a client device (paragraph [0071], the secure device is coupled or docked with the information processing terminal, such as PC or PDA); displaying a first user interface for the client device to prompt a user to input a personal identification number (paragraph [0142], the secure device prompts the user for input of the user PIN, for example with a display); receiving a personal identification number from the user through the first user interface on the client device interfaced to the secure portable reference (paragraph [0145], input of PIN from user); using the personal identification number and a security module stored in the secure portable reference to decrypt secure information (paragraph [0042], the coded personal information is decrypted by using the PIN); requesting the individual’s medical data from one or more databases associated with the secure information stored on the secure portable reference  (paragraph [0049], paragraph [0049], requesting medical record by sending the encrypted user ID and the device ID to a world wide central location , for example over the internet, to provide valuable medical record); receiving the individual’s medical data from the one or more databases associated with the secure information stored on the secure portable reference (paragraph [0042], the coded information is accessed by combination of the unique user identifier and the device ID); and 	displaying a second user interface for the client device, configured to process and display the individual’s medical data from the one or more databases associated with the secure information stored on the secure portable reference  (paragraph [0071], the secure device is coupled or docked with the information processing terminal, such as PC or PDA).
While Kohiyama teaches decrypt the secured information, Kohiyama does not explicitly teach decrypt the secure information stored on the secure portable reference. However, decrypting secure information stored on the portable reference is old and well known in the art as illustrated by Yiachos (column 7, lines 16-21, “[t]he decryption key is used to decrypt the encrypted medical data stored in the portable secure medium”). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include decrypting secure information stored on the secure portable reference, in order to achieve the predictable result of providing access to the information stored in the portable device.
As per claim 2, Kohiyama furthermore teaches storing, in the secure portable reference, computer-executable instructions configured to obtain a set of one or more personal identification numbers for the individual for each of the one or more databases (paragraph [0074], authentication code PIN provided by the user); using the set of one or more personal identification numbers to encrypt the secure information used to access the individual’s medical data stored on the one or more databases (paragraph[0079], using PIN for encryption of personal information); storing, in the secure portable reference, the set of one or more personal identification numbers in the secure information(paragraph [0073], PIN stored in the private storage area); and storing, in the secure portable reference, computer-executable instructions configured to use the set of one or more personal identification numbers when requesting the individual’s medical data from the one or more databases (paragraph [0049],“[t]he encrypted user ID and the device ID are then sent to a world wide central location , for example over the internet, to provide valuable medical records”).
As per claim 4 and 19, Kohiyama furthermore teaches, wherein the secure portable reference further comprises one or more of the following: a unique identification number for the individual; one or more distinct identifiers corresponding to one or more databases where the individual’s medical data are stored; a date recorded timestamp; a last accessed timestamp; an expiration date timestamp; a total access counter to indicate the number of times the individual’s medical data has been accessed; and an expiration counter to indicate the maximum number of times the individual’s medical data may be accessed (paragraph [0074] discloses “a unique identification number of the individual”).
As per claim 5, Kohiyama furthermore teaches, wherein generating the first personal identification number comprises selecting the first personal identification number by a user (paragraph [0074], the authentication code provided by user includes username and password).
As per claim 7, Kohiyama furthermore teaches, storing the secure portable reference on a single portable storage medium (paragraph [0072], the secure device is magnetically recorded computer readable data carrier, an optically recorded computer readable data carrier, a carrier containing an integrated circuit).
As per claim16, Kohiyama furthermore teaches, wherein the nontransient computer-readable medium comprising computer-executable instructions for accessing an individual’s medical data, is a single portable storage medium (paragraph [0072], secure device includes computer readable data).
As per claim 17, Kohiyama furthermore teaches, wherein the secure portable reference is associated with an email message (paragraph [0078]).
	Claims 3 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohiyama et al.  (US Publication No. 2004/0187012) in view of Yiachos (US Patent No. 7,865,735) further in view of Esseiva et al.  (US Patent No. 7,621,445).
As per claim 3 and 18, Kohiyama in view of Yiachos teaches wherein the secure portable reference further comprises at least: one or more sets of link data, wherein the sets of link data comprise unique resource location information (Kohiyama, paragraph 78, “URL Address of user’s web site”); and a linking module configured to enable access to the individual's medical data using at least the unique resource location information (Kohiyama, paragraph 49, “the encrypted user ID and the device ID are then sent to a world wide  central location, for example over the internet"). 
While Kohiyama (paragraph 78) teaches link data comprise unique resource location information (URL of user’s web site), Kohiyama in view of Yiachos does not explicitly teach link data comprise unique resource location information for the individual’s medical data. However, in an analogous art, Esseiva teaches link data comprise unique resource location information for the individual’s medical data (column 4, lines 51-54, "links to medical information 108, 110").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention  to modify Kohiyama and Yiachos to include link data comprise unique resource location information for the individual’s medical data, as disclosed by Esseiva. This would have been obvious because person having ordinary skill in the art at the time of the invention would have been motivated to do so in order to provide access to electronic repository containing one or more of the patient’s medical record (column 6, lines 19-21).
	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohiyama view of Yiachos, further in view of Shuler (US Publication No. 2010/0292549).
As per claim 6, Kohiyama  in view of Yiachos does not explicitly teach, but in an analogous art, Shuler teaches  wherein generating the first personal identification number comprises generating the first personal identification number by a medical data repository (paragraph [0380],“unique identifiers assigned by a ;medical facility”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the  invention to include generating the first personal identification number by a medical data repository, in order to achieve the predictable result of identifying the patient.
	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohiyama et al.  (US Publication No. 2004/0187012) in view of Yiachos (US Patent No. 7,865,735, further in view of Schoenberg (US Publication No. 2004/0111297). 
As per claim 8, Kohiyama in view of Yiachos discloses all limitations of claim as applied to claim 1 above. Kohiyama in view of Yiachos does not explicitly disclose but in an analogous art, Schoenberg discloses transmitting the secure portable reference via email (paragraph [0045], host server system sends an email with the token (secure portable reference) embedded in the subject line of the email, paragraph [0039], the token could be any form of optically discernable token including 2-dimentioal grid codes, encrypted number codes. The code containing the relevant information including patient’s identity, an authorization, destination ).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kohiyama and Yiachos with Schoenberg. This would have been obvious because one of ordinary skill in the art would have been motivated to do so in order to provide an electronic copy of  a physical token to a patient for use in accessing medical records.
	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohiyama et al.  (US Publication No. 2004/0187012) in view of Yiachos (US Patent No. 7,865,735) in view of LeDaub et al (US Publication No. 2003/0069752). 
As per claim 20, Kohiyama in view of Yiachos does not explicitly teach determining that access to the individual's medical data has expired. However, determining that access to the individual’s medical data has expired is old and well known in the art as illustrated by Le Dain (paragraph [0136], access to client’s medical records will expire). Therefore, it would have been obvious to one of ordinary kill in the art at the time of the invention to include determining that access to the individual’s medical data has expired, as disclosed by LeDaub, in order to achieve the predictable result of protecting the medical record by providing a temporary and limited access to the medical record.
	Claims 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohiyama et al.  (US Publication No. 2004/0187012) in view of Esseiva et al.  (US Patent No. 7,621,445).
As per claim 9, Kohiyama teaches a computer-implemented system for managing access to an individual’s medical data comprising: computer-readable storage media having stored thereon one or more executable software modules; a secure portable reference to the individual’s medical data, configured to run computer-executable software on one or more computer processors, comprising: one or more sets of link data (paragraph [0078], the set of data including URL address of website), a linking module configured to enable access to the individual’s medical data using at least the unique resource location information (paragraph [0049], “the encrypted user ID and the device ID are then sent to a world wide  central location, for example over the internet"); a personal identification number (paragraph [0074, username, password]); and a security module configured to encrypt and decrypt at least a portion of the secure portable reference using the personal identification number; wherein the portion of the secure portable reference is encrypted using the personal identification number and the security module (paragraph [0079], encode the personal information into coded information, using the user PIN  as an encryption key).
Kohiyama does not explicitly teach but in an analogous art Esseiva teaches the set of link data comprise unique resource location information for the individual’s medical data (column 4, lines 51-54, "links to medical information 108, 110", column 6, lines 19-20, URL).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kohiyama to include one or  more sets of link data, the set of link data comprise unique resource location information for the individual’s medical data, as disclosed by Esseiva. This would have been obvious because person having ordinary skill in the art at the time of the invention would have been motivated to do so in order to provide access to electronic repository containing one or more of the patient’s medical record.
As per claim 10, Kohiyama furthermore teaches, wherein the secure portable reference further comprises one or more of the following: a unique identification number for the individual; one or more distinct identification numbers corresponding to one or more databases where the individual’s medical data are stored; a date recorded timestamp; a last accessed timestamp; an expiration date timestamp; a total access counter to indicate the number of times the individual’s medical data has been accessed; and an expiration counter to indicate the maximum number of times the individual’s medical data may be accessed(paragraph [0074] discloses “a unique identification number of the individual).
As per claim 11, Kohiyama furthermore teaches wherein the personal identification number is encrypted in the secure portable reference (paragraph [0079], encodes the personal information into coded information).
As per claim 12, Kohiyama furthermore teaches, wherein the secure portable reference further comprises computer-executable instructions configured to: obtain a set of one or more personal identification numbers for the individual for each of the one or more databases (paragraph [0074], user name, password); use the set of one or more personal identification numbers to encrypt the secure information used to access the individual’s medical data stored on the one or more databases(paragraph [0079] encodes the personal information into coded information); store the set of one or more personal identification numbers in the secure information on the secure portable reference (paragraph [0079], encode the personal information into coded information, using the user PIN  as an encryption key); and use the set of one or more personal identification numbers when requesting the individual’s medical data from the one or more databases (paragraph [0049], provide user PIN).
As per claim 13, Esseiva furthermore teaches, wherein one or more of the sets of link data further comprise a unique identification number for a medical data repository where the individual’s medical data are stored (column 4, lines 51-54, column 6, lines 19, URL). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Kohiyama with  Esseiva. This would have been obvious because one of ordinary skill in the art would have been motivated to do so  in order to provide access to electronic repository containing one or more of the patient’s medical record.
As per claim 14, Kohiyama furthermore teaches, wherein one or more of the sets of link data further comprises a unique identification number for the individual (paragraph [0078]).

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ballantyne et al., (US Patent  No. 5,867,821) discloses method and apparatus for the distribution and administration of medical services, entertainment services, electronic medical records, educational information, etc. to a patient's individual electronic patient care station (PCS) interconnected to a master library (ML) which stores data in digital compressed format, through a local medical information network. 
	Beecham, (Patent No. 5,876,926) discloses a method and apparatus for collecting medical data from a test subject while optionally preserving anonymity for the test subject. The method includes steps of collecting a sample from the test subject and taking biometric data from the test subject. The biometric data permit a high order of probability of correlation of the test subject with the sample and with test results derived from the sample. 
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALI S ABYANEH/Primary Examiner, Art Unit 2437